         Case 2:16-cr-00287-JLR Document 890 Filed 11/19/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                         Case No. CR16-0287JLR

                                                         ORDER ON MOTION FOR
 v.                                                      SENTENCE REDUCTION UNDER
                                                         18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)
 Hector Contreras Ibarra

       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and

the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is DENIED after complete review of the motion on the merits.

       FACTORS CONSIDERED:

       Defendant's current age (36 years old); marginal nature of Defendant's medical conditions

(BMI of 31.6, controlled hypertension, and gout); nature of convictions in underlying trial

(supplier to a large drug trafficking organization); underlying sentence (180 months) and portion

served (27%); concerns about sincerity and veracity of declaration of Hector Contreras Ibarra

(Dkt. # 885, Ex. 2) based on Defendant's prior conduct and litigation filings; and the continuing

danger to the U.S. public based on the totality of Defendant's actions.



Dated: November 19, 2020


                                                              A
                                                              JAMES L. ROBART
                                                              United States District Judge
